          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

SHINDID A. BRADDOCK
ADC #707527                                               PLAINTIFF

v.                    No.1:19-cv-84-DPM-PSH

ANDREW BANKS,
Sergeant, McPherson Unit                                DEFENDANT

                               ORDER
     The Court adopts Magistrate Judge Harris' s unopposed partial
recommendation, NQ 11.       FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).     Braddock's equal protection claim is
dismissed without prejudice.
     So Ordered.
                                   ~       c-lf f.
                                D .P. Marshall Jr.
                                United States District Judge

                                    q lkaVv\_¼ u t 't
